DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the following communication:  Request for Continued Examination filed on 24 October 2022.
The instant Application is in Continuation, filed on 18 October 2019, claiming priority to Application No. 15/451,755, filed on 7 March 2017, which claims priority to Application No. 13/851,289, which claims foreign priority to 30 March 2012.
Claims 1-2, 4-14, and 16-20 are pending and present for examination.  Claims 1, 13, and 20 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,545,924. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to performing code conversions with a main conversion file and extension file.
Conflicting
Pending
Differences
1. A method for performing code conversions, comprising: 
1. A method for performing code conversions, comprising:
Same limitation.
determining size of encoding space for a source file and a target file upon receipt of a code conversion request;

Dropped limitation.
generating a main conversion file upon determination that a target encoding space associated with said target file is smaller than a source encoding space associated with said source file;
receiving a request for a code conversion from a source file to a target file wherein a target encoding space associated with a target file is smaller than a source encoding space associated with the source file;

generating a main conversion file in response to receiving the request;
Change in grammar.
generating an extension converted file from said source file according to a pre-established mapping table of code conversion stored in a memory, the pre-established mapping table established with language features that include at least one identical or similar language feature to a group of rare words that are provided in the source and target files; and
generating an extension conversion file from said source file according to a pre-established mapping table of code conversion stored in a memory, the pre-established
mapping table established with language features that include at least one identical or similar language feature to a group of rare words that are provided in the source and target files; and
Change in spelling.
completing said code conversion 
completing said code conversion by using said main conversion file and
said extension file together so that said source file does not need to be truncated in order
to fit into said target conversion space,
Dropped limitation.
wherein a rare word is a character in said source encoding space but a corresponding code for said same rare word is not provided in said target encoding space.
wherein a rare word is a character in said source encoding space but a
corresponding code for said same rare word is not provided in said target encoding space, and
Same limitation.

wherein the completing comprises creating the corresponding code for the rare word by combining a code point of a deputy character in the main conversion file
with an extension code of the rare word in the extension conversion file to extend the
code of the target encoding space to include the rare word,
Added limitation.

wherein the main conversion file and not the extension conversion file is used during extension of a first application program on a processor, and both the main conversion file and the extension file are used during execution of a second application program on the processor.
Added limitation
2. The method of claim 1, wherein the source encoding space and associated file is for a Unicode file, and said target encoding space and associated file is for a EBCDIC file. 
2. The method of claim 1, wherein the source encoding space and associated file is for a Unicode file, and said target encoding space and associated file is for a EBCDIC file.
Same limitation.
3. The method of claim 1, wherein said code point for said rare word is mapped to a code point of a deputy character in said target encoding space. 
3. The method of claim 1, wherein said code point for said rare word is mapped to a code point of a deputy character in said target encoding space.
Same limitation.
4. The method of claim 3, wherein said deputy character has at least one identical or similar language feature with said rare word. 
4. The method of claim 3, wherein said deputy character has at least one identical or similar language feature with said rare word.
Same limitation.
5. The method of claim 4, wherein said main converted file is established with a pre-established mapping table of code conversion, and said extension converted file records an extension code for said rare word according to said mapping table, so as to distinguish different characters between said source encoding sharing space and same single code point in said target encoding space. 
5. The method of claim 4, wherein said main converted file is established with a pre-established mapping table of code conversion, and said extension converted file records an extension code for said rare word according to said mapping table, so as to distinguish different characters between said source encoding sharing space and same single code point in said target encoding space.
Same limitation.
6. The method of claim 5, wherein said extension code uses a hash function having different language features as the input. 
6. The method of claim 5, wherein said extension code uses a hash function having different language features as the input.
Same limitation.
7. The method of claim 6, wherein said hash function assigns a unique value for each of a plurality of characters sharing said same code point as extension code. 
7. The method of claim 6, wherein said hash function assigns a unique value for each of a plurality of characters sharing said same code point as extension code.
Same limitation.
8. The method of claim 7, said rare words having the identical or similar language feature of pronunciation and sharing same single code point in said target encoding space are assigned with a unique extension code; and said deputy character for said sharing code point is also assigned with an extension code. 
8. The method of claim 7, said rare words having the identical or similar language feature of pronunciation and sharing same single code point in said target encoding space are assigned with a unique extension code; and said deputy character for said sharing code point is also assigned with an extension code.
Same limitation.
9. The method of claim 1, wherein said language features includes pronunciations (pinyin). 
   
9. The method of claim 1, wherein said language features includes pronunciations (pinyin).
Same limitation.
10. The method of claim 1 wherein said language features includes radicals and number of strokes. 
10. The method of claim 1 wherein said language features includes radicals and number of strokes.
Same limitation.
11. The method of claim 10, wherein said number of strokes also includes stroke order. 
11. The method of claim 10, wherein said number of strokes also includes stroke order.
Same limitation.
12. The method of claim 1, wherein said language feature includes glyphs. 
12. The method of claim 1, wherein said language feature includes glyphs.
Same limitation.


Claims 1, 13, and 20 of the pending application recites “receiving a main conversion file for a code conversion where a target encoding space associated with a target file is smaller than a source encoding space associated with a source file.” Patented claim 1 recites “generating a main conversion file upon determination that a target encoding space associated with said target file is smaller than a source encoding space associated with said source file“. By reciting the aforementioned limitation, patented claim 1 anticipates “receiving a main conversion file for a code conversion where a target encoding space associated with a target file is smaller than a source encoding space associated with a source file.”  The instant claims replete with such anticipations as provided above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 13, and 20 is/are directed to an abstract idea for performing code conversions, and recites, in part, a system for “receiving a request for a code conversion from a source file to a target file,” “generating a main conversion file in response to receiving the request,” “generating an extension conversion file,” and “completing said code conversion request.”  These features correspond to concepts identified as abstract ideas by the courts, such as a mental process.  The limitations directed to generating an extension converted file and  completing a code conversion, including, for example completing a code conversion request, are abstract mathematical concepts and algorithms that could be performed in the human mind, or by a human using a pen and paper, without need of any computer or other machine. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372—73 (Fed. Cir. 2011) (“[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under § 101.”); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) (“[Mental processes—or processes of human thinking—standing alone are not patentable even if they have practical application.”);Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature . . . , mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work” (emphasis added)). Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").
For example, the “generating a main conversion file in response to receiving the request” and “generating an extension conversion file” features in the context of this claim encompasses the user mentally evaluating a source file and a mapping table and mentally generating an extension converted file. For example, “completing said code conversion by using said main conversion file” and “creating the corresponding code for the rare word by combining a code point of a deputy character… with an extension code of the rare word” in the context of this claim encompasses mentally or physically recording the outcome of the code version in view of a main conversion file. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Furthermore, data analysis and algorithms are abstract ideas. See, e.g., Alice 134 S.Ct. at 2355; Parker v. Flook, 437 U.S. 584, 589, 594—95 (1978) (“Reasoning that an algorithm, or mathematical formula, is like a law of nature, Benson applied the established rule that a law of nature cannot be the subject of a patent.”); Benson, 409 U.S. at 71—72. That is, “[wjithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350-51 (Fed. Cir. 2014) (“Data in its ethereal, non-physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101.”). 
All of these concepts relate to organizing and sending information resulting from the organization of information. The concept described in claim(s) 1, 13, and 20 is/are not meaningfully different than those compare/organize and send data concepts found by the courts to be abstract ideas. As such, the description of claim(s) 1, 13, and 20 of retrieving data, displaying data, and combining data is an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The “computer program product” (in claim 13) and the “bus system,” “memory”, and “processing unit” (in claim 20) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “receiving” and using the main conversion file and/or the extension file do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "receiving a main conversion file" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the receipt of a file only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The claims provide that code conversion may be executed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional processing engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.  Additionally, limitation directed to “wherein the main conversion file and not the extension conversion file is used during execution of a first application program on a processor, and both the main conversion file and the extension file are used during execution of a second application program on the processor,” is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "Storing and retrieving information in memory."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the receipt of a file only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
As per claims 2 and 14, the limitations are directed towards further defining the source encoding space and the target encoding space, which are additional elements beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of encoding spaces only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 4-8 and 16-19, the limitations are directed towards further defining “said code point”, which are additional elements beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of code point only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
As per claims 9-12, the limitations are directed towards further defining “language features”, which are additional elements beyond the above identified judicial exception. These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of language features only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). The claim(s) is/are not patent eligible does not integrate the abstract idea into a practical application.
	Accordingly, the aforementioned claims above are not patent eligible.

Response to Arguments
Applicant's arguments filed 23 September 2022 have been fully considered but they are not persuasive.
Claim Rejection under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
The PTO has published revised guidance on the application of § 101. See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.


The Examiner’s Rejection
The Examiner rejects independent claims 1, 13, and 20 together, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts (citing Affinity Labs of Tex. v. Amazon.com, Inc., 838 F.3d 1266 (Fed. Cir. 2016)).  We find that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  We also find that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, we find that the use of generic computer components to covert code from a source file to a target file does not impose any meaningful limit on the computer implementation of the abstract idea, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Rather, their collective functions merely provide conventional computer implementation.
Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims 1, 13, and 20 under 35 U.S.C. 101, viewing the rejection through the lens of the Guidance, we must first consider whether the claim recites a judicial exception. Guidance, 84 Fed. Reg. at 51. The USPTO has synthesized the key concepts identified by the courts as abstract ideas into three primary subject-matter groupings: mathematical concepts, certain methods of organizing human activity (e.g., a fundamental economic practice), and mental processes. Id. at 52. As explained below, the claims recite certain methods of mental processes, which are identified by the Guidance as abstract ideas. Id.
Applicant asserts the argument that the claimed feature of “wherein the main conversion file and not the extension conversion file is used during execution of a first application program on a processor, and both the main conversion file and the extension file are used during execution of a second application program on the processor” cannot be performed in the human mind or with just a pen and paper.  See Amendment, page 9.  We respectfully disagree.
Under step 2A, Prong 2, of the 2019 Revised Guidance, 84 Fed. Reg., we determine whether any of the additional elements beyond the abstract idea integrate the abstract ideas into a practical application. 2019 Guidance, 84 Fed. Reg. 54; MPEP §§ 2106.04(d), 2106.05. The 2019 Guidance provides exemplary considerations that are indicative of an additional element or combination of elements integrating the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field. Id. at 55; see also MPEP § 2106.05(a).  In this case, the additional element of “wherein the main conversion file and not the extension conversion file is used during execution of a first application program on a processor, and both the main conversion file and the extension file are used during execution of a second application program on the processor.”  The instant limitation reasonably may be characterized as merely being directed to the insignificant post-solution activity of transmitting data. e.g., Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241- 42 (Fed. Cir. 2016) (holding that printing or downloading generated menus constituted insignificant extra-solution activity). Thus, limitations which recite files being “used during execution” by a first and second application program on a processor recite the type of extra-solution activity (i.e., activities in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g); see also 2019 Guidance, 84 Fed. Reg. 55, n.31.
Consistent with the 2019 Guidance, these additional elements are not practical applications of a judicial exception as they are included among an additional element that merely recites "apply it" or similar language, or that merely includes instructions to implement an abstract idea on a computer, or that merely uses a computer as a tool to perform an abstract idea. 2019 Guidance, 84 Fed. Reg. 54. See Alice, 573 U.S. at 221 ("[M]erely requir[ing] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention."); see also MPEP § 2106.05(f)(2) ("Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more.").
As laid out in the rejection on record, the Examiner considered all the limitations and concluded the disclosed invention does not improve technology. Thus, the Examiner met the burden in making a prima facie case and the burden was shifted to applicant to provide persuasive arguments or evidence to demonstrate that one of ordinary skill in that art would understand the disclosed invention improves technology. See MPEP 2106.05(a).  For the reasons discussed above and the analysis provided in the rejection, the claims do not include additional elements that are sufficient to provide integration into a practical application because the additional elements do not effect an improvement to another technology, technical field, or to the functioning of a computer itself. See MPEP § 2106.05(a). Likewise, claims 1, 13, and 20 also do not recite:
(i)	an application of the abstract idea with, or by use of, a particular machine;
(ii)	a transformation or reduction of a particular article to a different state or thing; or
(iii)	other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
See id. §§ 2106.05(b), (c), (e)-(h). Thus, claims 1, 13, and 20 do not integrate the judicial exception into a practical application, for the same reasons as laid out on the record in the rejection.
Step 2B
Under step 2B of the 2019 Guidance, 84 Fed. Reg., we next analyze whether claims 1, 13, and 20 add any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than "well-understood, routine, conventional" activity in the field. 2019 Guidance, 84 Fed. Reg. 56; see also MPEP § 2106.05(d). 
In the present case, all claim elements, with the exception of the processor and memory, correspond to concepts determined to be abstract ideas for the reasons discussed above in connection with Prong One of the analysis and/or merely constitute extra-solution activity under Prong Two. Applicant's lack of a detailed disclosure of computer hardware or functional requirements and the lack of details describing a computer-specific implementation of the recited functions (such as might have been indicated by inclusion of a detailed flow chart depicting unconventional computer operations and/or routines for performing each of the claimed steps), persuades us that the omitted details are well-understood, routine, and conventional. See, e.g., MPEP § 2106.07(a)(III)(A).
Consistent with the Berkheimer Memorandum, the claims merely recite generic computer components performing generic computing functions that are well-understood, routine, and conventional. 5 See Alice, 573 U.S. at 225 (The "use of a computer to obtain data, adjust account balances, and issue automated instructions; all of these computer functions are 'well-understood, routine, conventional activit[ies]' previously known to the industry.") ( quoting Mayo, 566 U.S. at 71-73); see also Benson, 409 U.S. at 65 (Noting that a "computer operates then upon both new and previously stored data. The general-purpose computer is designed to perform operations under many different programs."); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (noting that using generic computing components like a microprocessor or user interface does not transform an otherwise abstract idea into eligible subject matter); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) (indicating components such as an "interface" are generic computer components that do not satisfy the inventive concept requirement); and MPEP § 2106.05(d)(II) (citing Alice and Mayo) accord Berkheimer Memo 3-4.
For all of these reasons, the Examiner determines claims 1, 9, and 17 do not recite additional elements that, either individually or as an ordered combination, amount to significantly more than the judicial exception within the meaning of the 2019 Revised Guidance. 84 Fed. Reg. 52-55; see also MPEP § 2106.05(d).
Accordingly, claims 1, 2, 4-14, and 16-20 are directed to abstract ideas of mental processes. The additional limitations of the claims, considered individually and in combination, do not provide an inventive concept. Accordingly, we maintain the claim rejections under 35 U.S.C. 101 as the instant claims do not recite patent-eligible subject matter.

Prior art

No prior art is applied to reject the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang, U.S. Patent No. 7,299.452
Ehrman, U.S. Patent No. 7,051,278
Marple, U.S. Patent No. 6,701,320
Watanabe, U.S. Patent No. 6,185,729
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152


/PK/